DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 05/25/2021. Claims 1-7 are pending and examined below. 
 
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 10/03/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140276220 A1 (hereinafter referred to as “Briscoe”) in view of US 20110275918 A1 (hereinafter referred to as “Yamashita”).
Regarding claim 1, Briscoe, a sweat collecting device, teaches a sweat collection and analysis system (abstract) comprising:
a sweat collecting device (10; paragraphs [0023]-[0029]; Figures 1-4) comprising:
a main body having two surfaces comprising a sweat-collecting surface and an opposing outwardly-oriented surface (15; paragraphs [0023]-[0029]; Figures 1-4), wherein said sweat-collecting surface has a concave configuration which defines a rim lying wholly within a common plane (13 and 14 paragraphs [0023]-[0029]; Figures 1-4), wherein said main body has an axial bore extending between the sweat-collecting surface and the outwardly-oriented surface (18; paragraphs [0023]-[0029]; Figures 1-4);
a length of sweat collector tubing having one end joined to said main body at said axial bore and a free end extending outwardly from the outwardly-oriented surface (17; paragraphs [0023]-[0031]; Figures 1-4); and further teaches the sweat in the sweat collector tubing being used to determine an analyte concentration (paragraph [0038]-[0040]), but does not explicitly a continuous real time sweat collection and analysis system and an instrument for analyzing sweat collected from a person wherein said instrument has an input port for receiving fluid samples, and the free end of said sweat collector tubing is in fluid communication with the input port of said instrument.
However, Yamashita, a sweat collecting and analyzing device, teaches a continuous real time sweat collection and analysis system (has an operation button to start testing and displaying results; performs continuous measurement as the user is wearing the device (real time measurement); paragraphs [0046], [0060], [0155], [0182], [0185]); and 
an instrument for analyzing sweat collected from a person (30; paragraphs [0094]-[0103]; as shown in Figure 2) wherein said instrument has an input port for receiving fluid samples (paragraphs [0094]-[0103]; as shown in Figure 2), and the free end of said sweat collector tubing is in fluid communication with the input port of said instrument (29 feeds into testing device 30; paragraphs [0094]-[0103]; as shown in Figure 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Briscoe to have an instrument connected to a sweat collecting tube, as taught by Yamashita, because doing so provides an instrument for detecting analyte concentrations within a collected sweat sample and a means for transporting the sweat to the instrument for testing.
Regarding claim 5, Briscoe, teaches a method of collecting and analyzing sweat from a person's skin (abstract), said method comprising:
a) attaching a sweat collection device over an area of the person's skin (10; paragraphs [0023]-[0029]; Figures 1-4), wherein said sweat collection device comprises:
a main body having two surfaces comprising a sweat-collecting surface and an opposing outwardly-oriented surface (paragraphs [0023]-[0029]; Figures 1-4), wherein said sweat-collecting surface has a concave configuration which defines a rim lying wholly within a common plane (12; paragraphs [0023]-[0029]; Figures 1-4), wherein said main body has an axial bore extending between the sweat-collecting surface and the outwardly-oriented surface (18; paragraphs [0023]-[0029]; Figures 1-4); 
a length of sweat collector tubing having one end joined to said main body at said axial bore and a free (17; paragraphs [0023]-[0031]; Figures 1-4); and further teaches the sweat in the sweat collector tubing being used to determine an analyte concentration (paragraph [0038]-[0040]), but does not explicitly teach continuous real-time sweat collection and analysis method; 
b) placing the free end of said sweat collector tubing in fluid communication with the input port of an instrument for analyzing sweat;
c) collecting sweat from the person's skin using said sweat collection device wherein sweat travels into said sweat collector tubing and then into said instrument; and
d) analyzing the sweat collected using said instrument.
However Yamashita, a sweat collecting and analyzing device, teaches continuous real-time sweat collection and analysis method (paragraphs [0046], [0060], [0185]); 
b) placing the free end of said sweat collector tubing in fluid communication with the input port of an instrument for analyzing sweat (29 feeds into testing device 30; paragraphs [0094]-[0103]; as shown in Figure 2);
c) collecting sweat from the person's skin using said sweat collection device wherein sweat travels into said sweat collector tubing and then into said instrument (paragraphs [0094]-[0103]; as shown in Figure 2); and
d) analyzing the sweat collected using said instrument (30; paragraphs [0094]-[0103]; as shown in Figure 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Briscoe to have an instrument connected to a sweat collecting tube, as taught by Yamashita, because doing so provides an instrument for detecting analyte concentrations within a collected sweat sample and a means for transporting the sweat to the instrument for testing.
Regarding claim 6, Briscoe, in view of Yamashita, teaches wherein the sweat collected is analyzed for biomarkers (measures for glucose; paragraphs [0152]-[0153]; as taught by Yamashita).
Regarding claim 7, Briscoe, in view of Yamashita, teaches wherein the sweat collected is analyzed for ions other than sodium and chloride (measures for glucose; paragraphs [0152]-[0153]; as taught by Yamashita).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briscoe, in view of Yamashita, as applied to claim 1 above, and further in view of US 20210223168 A1 (hereinafter referred to as “Messerschmidt”).
Regarding claim 2, Briscoe, in view of Yamashita, teaches the instrument being an optical sensor (paragraphs [0116]-[0117]; as taught by Yamashita), but does not explicitly teach  wherein said instrument is a mass spectrometer.
However, Messerschmidt, a system for measuring analytes in sweat (paragraphs [0062], [0070]), teaches an instrument is a mass spectrometer (paragraphs [0062], [0070]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Briscoe, in view of Yamshita, to use a spectrometer, as taught by Messerschmidt, since it would be the simple substitution of one known element (the optical sensor as taught in Yamashita) with another (a spectrometer as taught by Messerschmidt) in order to achieve a predictable result namely a means of determining analytes within the sweat.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briscoe, in view of Yamashita and Messerschmidt, as applied to claim 2 above, and further in view of US 5282939 A (hereinafter referred to as “Voss”).
Regarding claim 3, Briscoe, in view of Yamashita and Messerschmidt, teaches the sweat collecting device and the instrument in fluid communication with each other, but does not explicitly teach further comprising a device for removing salt from the sweat that is in fluid communication with said sweat collecting device and said instrument and is arranged so that sweat is transported to said device for removing salt from the sweat before it is transported to the instrument for analyzing sweat.
However, Voss, further comprising a device for removing salt from the sweat (abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sweat collecting device and instrument of Briscoe, in view of Yamashita and Messerschmidt, to have an electrodialysis device for removing salt, as taught by Voss, resulting in a device for removing salt from the sweat that is in fluid communication with said sweat collecting device and said instrument and is arranged so that sweat is transported to said device for removing salt from the sweat before it is transported to the instrument for analyzing sweat, because doing so provides a means of filtering the sweat for further analyte detection analysis.
Regarding claim 4, Briscoe, in view of Yamashita, Messerschmidt, and Voss, teaches wherein a device for removing salt from the sweat is selected from the group consisting of: electrodialysis, micro dialysis, and ion concentration polarization devices (abstract; as taught by Voss).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791